COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-044-CV
LETA S. SCHOEN, INDIVIDUALLY       
           
           
           
   APPELLANTS
AND D/B/A INSIGHT MEDIA
V.
O. B. MACARONI COMPANY       
           
           
           
           
APPELLEE
----------
FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
We have considered "Appellee's Motion For Rehearing" and
"Joint Motion To Dismiss Appeal And To Withdraw Opinion."
It is the opinion of the court that said motion for rehearing is DENIED
AS MOOT and the joint motion to dismiss appeal is GRANTED.
We hereby withdraw our opinion and judgment of July 18, 2002 and dismiss the
appeal. See Tex. R. App. P. 42.1(a)(2).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
SUE WALKER
JUSTICE
PANEL A: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.
[DELIVERED JANUARY 9, 2003]

1. See Tex. R. App. P. 47.4.